TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 13, 2022



                                     NO. 03-21-00548-CR


                             Wayne Denton Dickerson, Appellant

                                               v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order of deferred adjudication entered by the trial court. Wayne

Denton Dickerson has filed a motion to dismiss the appeal. Therefore, the Court grants the

motion, allows Wayne Denton Dickerson to withdraw his notice of appeal, and dismisses the

appeal. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.